MAINE SUPREME JUDICIAL COURT                                             Reporter of Decisions
Decision: 2022 ME 25
Docket:   Cum-21-238
Argued:   December 9, 2021
Decided:  April 14, 2022

Panel:          STANFILL, C.J., and MEAD, JABAR, HUMPHREY, HORTON, and CONNORS, JJ.



 IN RE PETITION OF GARY M. PROLMAN FOR REINSTATEMENT TO THE BAR
                       OF THE STATE OF MAINE


PER CURIAM

         [¶1] The Board of Overseers of the Bar appeals from the judgment of a

single justice (Kelly, J.) reinstating Gary M. Prolman to the practice of law

following the suspension imposed by a single justice of the Supreme Judicial

Court (Alexander, J.) in accordance with our decision in Board of Overseers of the

Bar v. Prolman (Prolman I), 2018 ME 128, 193 A.3d 808. Because we conclude

that the record does not support the single justice’s finding that Prolman

proved his compliance with Maine Bar Rule 29(e)(1) and (4) by clear and

convincing evidence at the reinstatement hearing, we vacate the judgment and

remand for further proceedings.

                                      I. BACKGROUND

         [¶2]     Many of the facts leading to Prolman’s current petition for

reinstatement are set out in Prolman I. Briefly,
2

    • In June 2014, Prolman was suspended indefinitely from the practice of
      law in Maine as a result of his federal convictions related to money
      laundering. Id. ¶ 3.

    • In February 2016, a single justice (Alexander, J.) terminated Prolman’s
      suspension and reinstated him to practice effective July 1, 2016. Id.

    • In May 2017, the Board filed a petition seeking to again suspend Prolman,
      alleging improper conduct with a female client. Id. ¶¶ 4-18. The single
      justice held a hearing, found that Prolman had violated several Maine
      Rules of Professional Conduct and his attorney’s oath,1 and suspended
      him from the practice of law for six months effective November 1, 2017.
      Id. ¶¶ 18-19, 24.

    • Following the Board’s appeal, we concluded that “the sanctions imposed
      were simply insufficient and represent an abuse of discretion.” Id. ¶ 25.
      We vacated the six-month suspension and remanded to the single justice
      “for a de novo imposition of sanctions” that, “at a minimum, would
      require Prolman to apply for readmission upon demonstration of a
      thorough understanding of the ethical obligations of a Maine attorney.”
      Id. ¶¶ 26-27.

          [¶3] On remand, in July 2019 the single justice ordered a new suspension

of two years with all but nine months suspended, six months of the suspension

having already been served. Of particular significance here, the single justice

imposed a condition on the July 2019 suspension requiring Prolman “to engage

in counseling regarding boundary issues, and to engage in ethics

training and counseling with particular emphasis on issues regarding client

communications and relationships and what the rules of ethics require in terms


    1   All attorneys admitted to the Maine bar must take the oath prescribed by 4 M.R.S. § 806 (2021).
                                                                                                     3

of those relationships.” The single justice specifically required Prolman to

petition for reinstatement once the remaining three months of the suspension

commenced on October 1, 2019.

        [¶4] On December 12, 2019, Prolman filed a petition for reinstatement.

M. Bar R. 29(b). The Grievance Commission issued its report recommending

that the petition be denied, and Prolman objected to the report.

M. Bar R. 29(g)-(h). A single justice (Kelly, J.) then held a de novo evidentiary

hearing.2 On June 16, 2021, the single justice found that Prolman had met his

burden to prove by clear and convincing evidence that he had complied with

each of the eight criteria for reinstatement set out in Maine Bar Rule 29(e). The

single justice ordered that Prolman could be reinstated subject to “strict

compliance” with several conditions restricting his contact with clients and

requiring that he “meaningfully” engage for at least twelve months in

counseling focused on maintaining proper client boundaries. M. Bar R. 29(i).

Actual reinstatement was to follow a conference with counsel and the director

of the Maine Assistance Program for Lawyers and Judges (MAP) to “finalize the

details of the required counseling and [court-ordered] monitoring.”




  2   The matter was assigned to District Court Judge E. Mary Kelly by order of the Chief Justice.
4

      [¶5]     The Board moved for additional findings pursuant to

M.R. Civ. P. 52(b), contending, and asking the single justice to find, that

Prolman’s petition for reinstatement included a letter of support from a former

client, the submission of which constituted “a misrepresentation [by Prolman]

to the Supreme Judicial Court.” In response to the motion, the single justice

made detailed findings, ultimately finding that although Prolman’s “extremely

poor judgment created the conditions that have given rise to the Board’s

concerns,” “[t]he court . . . has considered [the] letter, but having considered it,

declines to find, in the highly unusual circumstances of this case, that

[Prolman’s] filing of the letter amounts to a material misrepresentation that

would disqualify him from being reinstated.”

      [¶6] On July 26, 2021, following a conference with counsel, Prolman, the

Executive Director of MAP, and two court-appointed monitors, the single justice

issued an order reinstating Prolman to practice effective August 2, 2021. The

order imposed conditions requiring the monitoring of Prolman’s practice;

regular, boundary-focused psychological counseling for at least twelve months;

participation in the MAP; and—“[for] as long as [Prolman] is practicing law”—

restrictions on his contacts with “current, former or future clients.”          See

M. Bar R. 29(i).
                                                                                                    5

         [¶7] The Board appealed. M.R. App. P. 2B(c)(1). We denied Prolman’s

motions to dismiss the appeal as interlocutory and to lift the automatic stay on

his reinstatement imposed by M.R. Civ. P. 62(e).

                                         II. DISCUSSION

         [¶8] Maine Bar Rule 29(e), which we interpret de novo, see Bailey v. Bd.

of Bar Examiners, 2014 ME 58, ¶ 17, 90 A.3d 1137, sets out eight criteria for

reinstatement to the practice of law following a disciplinary suspension lasting

longer than six months. See also M. Bar R. 29(a). At the de novo hearing on his

petition for reinstatement, it was Prolman’s burden to prove by clear and

convincing evidence that he met each of the criteria. M. Bar. R. 29(e), (g); see

Bailey, 2014 ME 58, ¶ 16, 90 A.3d 1137; In re Williams, 2010 ME 121, ¶ 6,

8 A.3d 666; In re Application of Hughes, 594 A.2d 1098, 1101 (Me. 1991).3

         [¶9]     “We treat the single justice’s decision on the petition for

reinstatement as the judgment of a trial court and review it as an appellate

body.” In re Jonas, 2017 ME 115, ¶ 1 n.1, 164 A.3d 120. Accordingly, we review

the single justice’s factual findings for clear error and the ultimate

determination that Prolman met the Rule 29(e) criteria for reinstatement for

abuse of the single justice’s “substantial discretion.” Bailey, 2014 ME 58, ¶ 17,



  3   Prolman agreed at the hearing that he bore the burden of proof by clear and convincing evidence.
6

90 A.3d 1137; In re Williams, 2010 ME 121, ¶ 11, 8 A.3d 666; see Bd. of Overseers

of the Bar v. Dineen, 557 A.2d 610, 613-14 (Me. 1989). That said, because we

“retain[] ultimate authority to regulate attorneys and the practice of law in

Maine,” In re Jonas, 2017 ME 115, ¶ 30, 164 A.3d 120, and the relevant Bar Rule

imposes the duty of reviewing the Grievance Commission’s report on us

directly, see Maine Bar Rule 29(g), (h), we will weigh the single justice’s exercise

of discretion with the understanding that, in the end, the disciplinary

determination is ours to make.

        [¶10] The Board contends that the single justice erred in finding that

Prolman met the six criteria set out in Rule 29(e)(1)-(6); it does not challenge

the single justice’s findings concerning Rule 29(e)(7) (CLE requirements) or

(8) (registration fees). Because we agree the evidence fails to support a finding

that Prolman satisfied the Rule 29(e)(1) and (4) criteria, we need not reach the

Board’s remaining arguments, and we turn to a discussion of the single justice’s

Rule 29(e)(1) and (4) findings.4




    4In addition to challenging the single justice’s findings concerning Maine Bar Rule 29(e)(1)-(6),
the Board contends that the single justice erred or abused her discretion in declining to admit in
evidence the entirety of Prolman’s testimony before the Grievance Commission, and in declining to
make the specific findings requested by the Board in its motion for further findings. We disagree
with those contentions and do not discuss them further.
                                                                               7

A.    Rule 29(e)(1)

      [¶11] Under Maine Bar Rule 29(e)(1), Prolman was required to prove

that he had “fully complied with the terms and conditions of all prior

disciplinary orders issued in Maine,” including the condition imposed by the

single justice in the July 2019 suspension order requiring Prolman to “engage

in counseling regarding boundary issues, and to engage in ethics training and

counseling    with    particular   emphasis    on    issues   regarding    client

communications and relationships and what the rules of ethics require in terms

of those relationships.”

      [¶12] In her 2021 reinstatement order, the single justice found that

although Prolman “technically complied” with the “literal terms” of the

boundary counseling requirement, “the record in this case makes clear that the

counseling has been totally ineffective despite the best efforts of [Prolman’s

psychologist].” We disagree that Prolman complied, technically or otherwise,

with the boundary counseling condition. The single justice found that Prolman

had complied with the July 2019 suspension order because “[h]e attended

approximately 25 sessions with [his] psychologist and mental health

counselor . . . with sessions specifically focused on boundary issues.” However,

in a letter to Justice Alexander, the single justice who imposed the requirement,
8

the psychologist made clear that Prolman’s counseling occurred before the

requirement was imposed:

        Mr. Prolman has provided me with copies of the July 8, 2019[,]
        sanctions order and asked if there was additional work he should
        do in therapy to address the concerns about boundary issues as
        found [in] the order. I informed him this was the work we had done
        in 2017 and 2018 and at this time the work we had previously done
        had addressed exactly those concerns. There did not appear to be
        additional work in this area that would be beneficial at this time.[5]

        [¶13] The single justice who imposed the counseling requirement as part

of the conditions of the 2019 reinstatement order was aware of Prolman’s prior

counseling, finding that “since the Law Court’s opinion[] [in Prolman I],

Prolman has engaged, on his own initiative, in monthly counseling to aid his

perception of boundary issues and how to stay within proper boundaries in

dealings with clients and others in the community,” and noting “his


    5 The psychologist acknowledged at the reinstatement hearing, however, that Prolman had not
told her anything about his relationship with a female former client, “LL,” a relationship that the
single justice found evidenced “extremely poor judgment.” The psychologist acknowledged that she
would have expected Prolman to tell her about LL and that it was “concerning” that he did not. She
was also unaware that another female former client, “CC,” had lived at Prolman’s residence from June
to December 2019, a time period covered by the psychologist’s letter to Justice Alexander. The
psychologist said that that information “would be an important place to start to ask a lot of questions”
and that Prolman should have told her about CC. She testified that had she known, she would have
wanted to talk to Prolman about the situation and “explore it more fully” before writing the letter to
Justice Alexander. The psychologist recommended that “if the Court decided that further counseling
was important and necessary, . . . making sure the therapist had all the information about these other
areas would be important. And if there is a monitor of some sort . . . involved, having that monitor
provide information to the therapist . . . would also be helpful.”

   The single justice found that “[Prolman’s psychologist], who had previously determined that [his]
boundary work was successfully completed, has revised her opinion, and now recommends that
[Prolman] engage in additional boundary counseling.”
                                                                              9

commitment to address, through counseling, an issue that led to this

proceeding.” Nevertheless, the single justice did not find that the completed

counseling was sufficient, but rather imposed a new condition in the 2019

suspension order that Prolman “engage in counseling regarding boundary

issues,” anticipating continued counseling during the additional suspension

imposed in response to Prolman I.

      [¶14] The single justice made no finding in her reinstatement order that

Prolman obtained additional boundary counseling following the July 2019

order, nor does the record indicate that Prolman asked the court to clarify or

reconsider the ongoing counseling requirement when it was imposed or to later

modify or abate the condition pursuant to M. Bar R. 30. For that reason, a

conclusion that Prolman has not “fully complied with the terms and conditions

of all prior disciplinary orders”—technically or otherwise—is inescapable.

M. Bar R. 29(e)(1). Accordingly, we must vacate the judgment.

      [¶15] Pursuant to Maine Bar Rule 29(g), a single justice may determine

if “there is good and sufficient reason why the petitioner should nevertheless

be reinstated” even when he fails to prove that he has complied with each of the

Rule 29(e) criteria. Although we conclude that Prolman did not comply with

the terms and conditions of the prior disciplinary order, on remand the single
10

justice may consider whether there is good and sufficient reason to reinstate

Prolman despite his failure to comply with Rule 29(e)(1).

B.    Rule 29(e)(4)

      [¶16] Under Maine Bar Rule 29(e)(4), Prolman was required to prove

that he “recognize[d] the wrongfulness and seriousness of the misconduct for

which [he] was suspended.”

      [¶17]   Despite finding that Prolman complied with the counseling

condition, the single justice also found the counseling had done little good:

      While the court finds that [Prolman] technically complied with [the
      July 2019 order] in that he completed the required course of
      counseling regarding boundary issues, the record in this case
      makes clear that the counseling has been totally ineffective despite
      the best efforts of [his psychologist].

The single justice detailed the ways in which Prolman “continues to show

extremely poor judgment in relation to recognizing potential boundary issues,”

and found that his “lack of insight about appropriate boundaries is such that he

does not yet even appreciate when a situation could be perceived as

problematic.” In stark terms, the single justice found that Prolman’s “complete

lack of awareness that the arrangement [with CC] could be perceived by others

as inappropriate is staggering.” See supra n.5.
                                                                               11

        [¶18] In Bailey, when discussing the forerunner of Rule 29(e)(4),6 we

said:

               The underlying purpose of [the Rule’s] requirement that [an
        attorney seeking reinstatement] “recognizes the wrongfulness and
        seriousness of the misconduct” is to ensure that the applicant’s
        readmission will not be detrimental to the integrity and standing of
        the Bar, the administration of justice, or to the public interest.
        Because the purpose of the Rule centers on the protection of the
        public, its standard is directed at whether the disbarred applicant
        has been sufficiently rehabilitated to be trusted with the
        responsibilities of an attorney. Consistent with [the Rule]’s
        purpose of protecting the public, we construe the term “recognize”
        to mean that the applicant must demonstrate that he or she
        (1) sincerely believes that the prior misconduct, as ultimately
        determined by the tribunal that imposed the discipline, was wrong
        and serious, and (2) is capable of identifying similar conduct as
        wrongful in the future if he or she were to engage in the active
        practice of law.

2014 ME 58, ¶ 19, 90 A.3d 1137 (citation and quotation marks omitted); see

Bd. of Overseers of the Bar v. Carey, 2019 ME 136, ¶ 36, 215 A.3d 229 (stating

that “the purpose of lawyer discipline is not punishment but protection of the

public and the courts”).

        [¶19] Here, when analyzing the Rule 29(e)(4) criterion, the single justice

addressed only the first part of the analysis in finding that Prolman “recognizes

the wrongfulness and seriousness of the conduct for which he was suspended.”




  6   See former M. Bar R. 7.3(j)(5)(C) (Tower 2014).
12

The single justice referred to Prolman’s recognition that his past actions were

wrong but did not address the second question—whether Prolman “is capable

of identifying similar conduct as wrongful in the future.” Bailey, 2014 ME 58,

¶ 19, 90 A.3d 1137; see Prolman I, 2018 ME 128, ¶ 26, 193 A.3d 808 (requiring

Prolman “to apply for readmission upon demonstration of a thorough

understanding of the ethical obligations of a Maine attorney” (emphasis added)).

Given the single justice’s other findings concerning his “staggering” lack of

insight, awareness, and judgment when a problematic situation arose, the

single justice could have found that Prolman was not sufficiently rehabilitated

had she undertaken the full analysis. The failure to address the second part of

the Bailey analysis requires us to vacate the reinstatement order.

C.    Remand

      [¶20] In summary, although the record fully supports the single justice’s

well-stated findings of fact, it does not support the conclusion derived from

those findings that Prolman proved compliance with the July 2019 order by

clear and convincing evidence. On remand, we leave for the single justice in the

first instance the questions of whether pursuant to Rule 29(g) there is good and

sufficient reason to reinstate Prolman despite his failure to comply with

Rule 29(e)(1) and whether Prolman “is capable of identifying similar conduct
                                                                             13

as wrongful in the future” as required by 29(e)(4). Bailey, 2014 ME 58, ¶ 19,

90 A.3d 1157.

        The entry is:

                           Judgment reinstating Prolman to the practice of
                           law vacated. Remanded for further proceedings
                           consistent with this opinion.



Julia A. Sheridan, Esq. (orally), Board of Overseers of the Bar, Augusta, for
appellant Board of Overseers of the Bar

Mark V. Franco, Esq. (orally), and Sara P. Cressey, Esq., Drummond Woodsum,
Portland, for appellee Gary M. Prolman


Supreme Judicial Court docket number Bar-14-12
FOR CLERK REFERENCE ONLY